Citation Nr: 9926092	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  94-24 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a fracture of the right wrist.

2.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a fracture of the left foot.

3.  Entitlement to an initial disability rating in excess of 
10 percent for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to June 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which, in part, granted service connection 
for disabilities of the right wrist, left foot, and low back.  
Both the right wrist and left foot disabilities were assigned 
a 10 percent rating, while the low back disability was 
assigned a noncompensable (zero percent) rating.  All of 
these ratings were effective November 10, 1992.  The 
veteran's low back disability was subsequently assigned a 10 
percent rating by a July 1998 Supplemental Statement of the 
Case, effective November 10, 1992.

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
here with the right wrist, left foot, and low back 
disabilities, remains an "original claim" and is not a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  

Where entitlement to compensation has already been 
established in a prior final rating action, an appellant's 
disagreement with a subsequent rating is a new claim for an 
increased evaluation based on the level of disability 
presently shown by the evidence.  Suttman v. Brown, 5 Vet. 
App. 127, 136 (1993).  In this case, a review of the evidence 
shows that rather than provide a staged rating for discrete 
intervals during the pendency of the appeal, the RO made the 
highest rating award it found was warranted retroactive to 
the earliest effective date assignable.  It is evident that 
the RO's rating action contemplated all relevant evidence on 
file.  



Accordingly, although the RO characterized the issue as an 
"increased rating," the substantive adjudicative 
considerations in Fenderson, supra, have been fully satisfied 
by the RO's rating action and the Board does not find that 
the claimant will be prejudiced by appellate review on the 
current record.  

This matter was previously before the Board in July 1997 and 
February 1999, at which times it was remanded for additional 
development.  It has now been returned to the Board for 
further appellate consideration.  As a preliminary matter, 
the Board finds that the RO has substantially complied with 
the Board's remand directives.  Accordingly, a new remand is 
not required to comply with the holding of Stegall v. West, 
11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Although a September 1994 VA orthopedic examination had a 
diagnostic impression of partial ankylosis of the right 
wrist, at no point does the competent medical evidence show 
favorable ankylosis in 20 to 30 degrees of dorsiflexion.  
There is no specific medical finding of unfavorable 
ankylosis.

2.  VA orthopedic examinations conducted on May 29, 1993, and 
September 13, 1994, indicate moderately severe impairment of 
the left foot.  However, VA orthopedic examinations conducted 
on April 28, 1998, and June 2, 1999, indicate no more than 
moderate impairment of the left foot.  

3.  The veteran's left foot disability has been shown to be 
minimally symptomatic with the use of proper shoe wear.


4.  At no point does the competent medical evidence show that 
the veteran's left foot is analogous to severe unilateral 
acquired flatfoot manifested by marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities; nor is it analogous to pronounced unilateral 
acquired flatfoot with marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo-Achilles on manipulation, not 
improved by orthopedic shoes or appliances.

5.  At no point does the competent medical evidence show that 
the veteran's low back disability is manifest by lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in a standing position; nor 
severe lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.

6.  At no point does the competent medical evidence show that 
the veteran's spine is manifest by ankylosis.

7.  At no point does the competent medical evidence show that 
the veteran's low back disability is manifest by moderate 
intervertebral disc syndrome symptoms with recurring attacks.  
There is also no competent medical evidence of severe or 
pronounced symptoms of intervertebral disc syndrome.

8.  The veteran was found to have full range of motion of the 
lumbar spine on a May 29, 1993, VA orthopedic examination.

9.  On an April 28, 1998, VA orthopedic examination, range of 
motion findings were as follows: flexion to 85 degrees; 
extension to 20 degrees; and side to side bending to 20 
degrees each way.


10.  On a June 2, 1999, VA orthopedic examination, range of 
motion findings were as follows: 60 degrees of forward 
flexion; 20 degrees of extension; 20 degrees of left side 
bending; and 20 degrees of right side bending.  However, the 
examiner stated that, based on this single evaluation, he was 
unable to explain either the magnitude, or perpetuation of 
the veteran's current symptoms based upon any known 
pathological entity.  This was based upon a lack of objective 
credible resultant range of motion loss, credible objective 
resultant neurological abnormality, or credible objective 
resultant diagnosis-specific disorder, which in all medical 
probability would have been caused by the event at issue.

11.  Although the veteran has received outpatient treatment 
for his right wrist, left foot, and low back disabilities, 
nothing in the post-service medical evidence indicates that 
the veteran has been hospitalized because of these 
disabilities.

12.  Although the veteran has stated that his right wrist and 
low back disabilities cause problems at his place of 
employment, his statements show that he is still employed and 
indicate that he has been able to do his duties in spite of 
these disabilities.  Furthermore, nothing in the evidence 
shows that the veteran has lost any time from work because of 
these disabilities.

13.  The veteran has not alleged that his left foot 
disability has caused any impairment at his place of 
employment.


CONCLUSIONS OF LAW

1.  The criteria necessary for an initial rating in excess of 
10 percent for residuals of a fracture of the right wrist 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1999);  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5214, 5215 (1998).





2.  The criteria necessary for an initial rating of 20 
percent for residuals of a fracture of the left foot have 
been met for the period from November 10, 1992, to April 28, 
1998.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.102, 3.400, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5276, 5284 (1998) ); Fenderson v. West, 12 
Vet. App. 119 (1999).

3.  The criteria necessary for an increased rating of 20 
percent for the veteran's low back disability have been met, 
effective April 28, 1998.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 3.102, 3.400, 4.1, 4.2, 4.3, 4.7 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 
(1998); Fenderson v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Criteria

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The veteran has asserted that his 
right wrist, left foot, and low back disabilities are more 
disabling than contemplated by the current evaluations.  
Therefore, his claims for increased evaluations are well-
grounded.  VA has accorded the veteran several examinations 
in relation to these claims, and obtained medical records 
pertaining to the treatment he has received for these 
disabilities.  There does not appear to be any pertinent 
medical evidence that is not of record or requested by the 
RO.  Thus, the Board finds that VA has fulfilled its duty to 
assist the veteran in developing the facts pertinent to these 
claims, and no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, as noted above, it was held in Fenderson, 
supra, that the rule from Francisco does not apply where the 
appellant has expressed dissatisfaction with the assignment 
of an initial rating following an initial award of service 
connection for that disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.


In Meeks v. West, 12 Vet. App. 352 (1999), the United States 
Court of Appeals (Court) held that the percentage evaluation 
awarded in conjunction with the original grant of service 
connection is not controlled by the laws and regulations 
referable to the effective dates of service connection, but 
by the laws and regulations referable to the effective date 
of an increased rating.

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1) (1998).  For an 
increase in disability compensation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2).

Under 38 U.S.C.A. § 5110(b)(2), the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date.  See also 38 C.F.R. § 3.400(o)(2).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


I.  Right Wrist

Specific Legal Criteria

The RO has evaluated the residuals of the veteran's right 
wrist fracture pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5215, which provides criteria for limitation of motion of the 
wrist.  Under this Code, an evaluation of 10 percent is 
assigned when dorsiflexion is limited to 15 degrees or when 
palmar flexion is limited in line with the forearm.  That is 
the maximum schedular rating provided for limitation of wrist 
motion unless there is ankylosis.  38 C.F.R. § 4.71a.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).

Diagnostic Code 5214 provides criteria for ankylosis of the 
wrist.  Under this Code, when there is favorable ankylosis in 
20 to 30 degrees of dorsiflexion, the disability will be 
rated at 30 percent if it is the major hand, and 20 percent 
if it is the minor hand.  Any other position, except 
favorable, receives a 40 percent rating for the major hand 
and 30 percent for the minor hand.  Unfavorable ankylosis, in 
any degree of palmar flexion, or with ulnar or palmar 
deviation, receives a 50 percent rating for the major hand 
and 40 percent for the minor hand.  Extremely unfavorable 
ankylosis is rated as the loss of use of hands under 
38 C.F.R. § 4.71a, Diagnostic Code 5125.

Normal wrist dorsiflexion is 70 degrees, normal wrist palmar 
flexion is 80 degrees, wrist ulnar deviation is 45 degrees 
and wrist radial deviation is 20 degrees. 38 C.F.R. § 4.71, 
Plate I (1998).

The Board also notes that there is medical evidence, based 
upon review of X-ray findings, which indicate that the 
veteran has arthritis of the right wrist.


Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  Under this Code 
section, degenerative arthritis established by X-ray findings 
is rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate Diagnostic Codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. Id.

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent rating is 
assigned.  Id.  

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, a 10 percent rating is 
assigned.  Id.

Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.  Id.

Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic codes 5013 to 5024, inclusive.  Id.

Factual Background

On a February 1986 Report of Medical History, the veteran 
reported that he was right handed.  The service medical 
records show that the veteran sustained a right wrist 
fracture during his period of active duty.




The veteran underwent a VA orthopedic examination on May 29, 
1993.  At the time of this examination, the veteran 
complained, in part, of decreased range of motion of the 
right wrist.  He also complained of pain in the right wrist 
while lifting and with changes in the weather, and overall 
decreased endurance of the right hand and wrist with 
activity.  

On physical examination, range of motion findings were as 
follows: dorsiflexion to 40 degrees; palmar flexion to 40 
degrees; ulnar deviation to 15 degrees; radial deviation to 
20 degrees; and full pronation and supination.  The examiner 
noted a 10 cm scar, which he stated was consistent with an 
extended carpal tunnel release and volar approached to the 
wrist.  There was also a 4 cm "Russe" type scar on the 
overlying to palmar aspect of the distal radius and scaphoid.  
Additionally, there was a 5 cm dorsal wrist scar from a 
dorsal approach to the wrist at the veteran's open reduction 
and pinning.  Distal neurologic function of the hand was 
intact with "2._ _ mm in all digits."  The veteran had 
negative Tinel's at the wrist, and negative phalanx.  

Also in May 1993, X-rays were taken of the veteran's right 
forearm, among other things.  These X-rays showed normal 
variation in the elbow with nonunion of medial epicondyle 
ossification center.  Remainder of the forearm was normal.  
Additionally, the examiner commented that X-rays of the right 
wrist appeared to show a healed "transscaphoid perilunate" 
dislocation that had satisfactory reduction, but persistent 
mild dorsal tilting of the lunate with very mild early "disi" 
deformity.

Based on the foregoing, the examiner's diagnostic impressions 
included right wrist, status post significant disruption with 
limited range of motion and risk of progression to long term 
arthritis difficulties in the wrist.  It is noted that the 
examination report incorrectly identified the condition as 
pertaining to the veteran's "left" wrist.

In the September 1993 rating decision, the RO granted service 
connection for, among other things, residuals of a right 
wrist fracture.  A 10 percent rating was assigned, effective 
November 10, 1992.  The veteran appealed this decision to the 
Board, contending that his right wrist was more disabling 
than contemplated by the 10 percent rating.

A new VA examination was accorded to the veteran on September 
13, 1994.  At this examination, the veteran reported that his 
right wrist was still stiff, and that he still had pain.  On 
examination of the right wrist, the examiner found supination 
and pronation to be 90 degrees.  Radial and ulnar deviations 
were identical to the left at 30 and 24 degrees.  
Dorsiflexion was 52 degrees, compared to 60 degrees on the 
left.  Palmar flexion was 40 degrees, compared to 40 degrees 
on the left.  

The examiner noted that the veteran had pain on extremes of 
dorsiflexion and palmar flexion.  Additionally, there was a 3 
inch scar on the dorsum.  The examiner commented that X-rays 
showed the veteran to have distortion of the lunate and 
scaphoid bones.  Further, the examiner stated that they had 
been made irregular, and it was seen on the lateral view that 
the lunate had tipped approximately 40 degrees dorsally.  
There was also decreased thickness of the cartilage in the 
mid-carpal area.  Based on the foregoing, the examiner 
diagnoses included partial ankylosis, right wrist, and 
arthritis of the right lunate and scaphoid.

When the case came before the Board in July 1997, the Board 
remanded it for the RO to obtain all medical records 
concerning treatment the veteran had received for his right 
wrist, left foot, and low back disabilities since 1994.  
Thereafter, the veteran was to be accorded a comprehensive 
orthopedic examination by an appropriate specialist to 
determine the nature and extent of these service-connected 
disabilities.  After this development was completed, the RO 
was to readjudicate the veteran's claims for increased 
evaluations, taking into consideration all of the applicable 
Diagnostic Codes, as well as the provisions of 38 C.F.R. 
§§ 3.321(b)(1), 4.40, and 4.45.

Following the Board's remand, the RO sent a development 
letter to the veteran in February 1998 requesting that he 
identify the medical records specified in the remand.  In 
August 1998, the veteran responded that he had received 
treatment for his service-connected disabilities at VA 
facilities located in Houston and Beaumont.

A new VA orthopedic examination was accorded to the veteran 
on April 28, 1998.  The examiner noted that the veteran's C-
file was available for review.  On examination of the right 
wrist, range of motion was as follows: flexion to 60 degrees; 
extension to 40 degrees; ulnar deviation to 25 degrees; 
radial deviation to 20 degrees; supination and pronation of 
90 degrees, with negative Tinel's.  X-rays were also taken of 
the right wrist which showed perilunate subluxation with 
possible previous trauma of the lunate with increased bony 
density.  It was stated that this might represent aseptic 
necrosis.  There was also small bony fragment by the 
capitate.  

These X-rays also showed deformity of the styloid process 
ulna, and joint space narrowing.  Further, the examiner 
commented that the X-rays revealed an old fracture of the 
distal radius with some mild radial shortening and some 
decreased joint space at the radial carpal joint.  Based on 
the foregoing, the examiner's diagnostic impression was that 
the veteran had posttraumatic arthritis of the right wrist 
from a previous fracture that appeared to be moderately 
symptomatic at the time of the examination.

The RO confirmed and continued the 10 percent rating for the 
residuals of the veteran's right wrist fracture in a July 
1998 Supplemental Statement of the Case.

When the case was returned to the Board in February 1999, the 
Board found that the April 1998 VA orthopedic examination was 
inadequate pursuant to the guidelines of DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Specifically, the holding 
required that examinations adequately portray the extent of 
functional loss due to pain on use or due to flare ups.  
(emphasis in remand).  Additionally, the Board noted that the 
RO apparently overlooked the instruction that the provisions 
of 38 C.F.R. § 3.321(b)(1) for an extraschedular rating were 
to be considered.  

Further, the Board noted that while the RO did send a 
developmental letter to the veteran in February 1998 
requesting the medical records specified in the July 1997 
remand, the RO did not request the records indicated by the 
veteran's August 1998 statement.  Taking into consideration 
the holding of Stegall, supra, the Board remanded the case 
for the RO to request that the veteran identify all medical 
records concerning treatment he had received for his right 
wrist, left foot, and low back disabilities, and to obtain 
all records identified that were not already on file.  
Thereafter, a new VA orthopedic examination was to be 
accorded to the veteran to evaluate the nature and severity 
of his right wrist, left foot, and low back disabilities.  
After this development was completed, the RO was to 
readjudicate the veteran's claims for increased evaluations, 
taking into consideration all of the applicable Diagnostic 
Codes, as well as the provisions of 38 C.F.R. §§ 3.321(b)(1), 
4.40, and 4.45.

Following the Board's remand, the RO sent a new development 
letter to the veteran later in February 1999 requesting that 
he identify the medical records specified in the remand.  The 
veteran reiterated that he had received treatment at VA 
facilities in Beaumont and Houston.

In an undated statement, the veteran reported that his 
current medications included Ibuprofen for pain, and 
"Methacarbanol".  Regarding his right wrist, the veteran 
stated that he had arthritis that caused pain upon prolonged 
use, and sometimes for no reason at all.  He reported that 
colder weather caused more discomfort and pain than warmer 
weather.  The veteran stated that he was right handed, but 
that he used his right arm far less than his left arm.  He 
reported that he had pain in his wrist when lifting, writing, 
typing, and just about any prolonged use.  With respect to 
his family life, the veteran stated that he could no longer 
play with his children like he used to.  Moreover, his wife 
had to take up the slack, including the cooking, cleaning, 
laundry, washing the truck, mowing the yard and any other job 
that might come up on top of her working 50 to 60 hours a 
week at her job.  The veteran stated that all he seemed to do 
was work at his job.

VA medical records were subsequently obtained which cover a 
period from December 1992 to April 1999.  Among other things, 
these records show treatment for right wrist and/or right arm 
pain in February 1995, May 1995, and May 1998.  A periodic 
check of the veteran's arthritis and high blood pressure 
conducted in February 1999 showed tenderness in the right 
wrist.  There was no gross neurological deficit.  

The VA medical records also contain X-ray reports of the 
veteran's right wrist conducted in May 1993 and September 
1994.  Both of these X-rays showed mild deformity of the 
lunate, and possible erosive changes of the lunate and 
navicula.  It was opined that sclerosis and deformity of the 
lunate was probably secondary to previous trauma and possible 
superimposed avascular necrosis.  There was also mild 
radiocarpal joint space narrowing.  Moreover, there was 
minimal to mild superimposed degenerative changes noted.

A new VA orthopedic examination was accorded to the veteran 
on June 2, 1999.  The examiner noted that the veteran's C-
file had been reviewed in its entirety.  Among other things, 
it was noted that he was right hand dominant.  It was also 
noted that the veteran worked in an office purchasing 
department.  He denied any post-service surgery or injury.  
Also, he took Motrin and muscle relaxants on an as needed 
basis.  He utilized no crutches, braces or canes.  Regarding 
his current right wrist symptomatology, the veteran reported 
that he had pain primarily along the ulnar aspect of his 
forearm and wrist, as well as over the dorsal aspect of his 
wrist and carpal region.  Also, he had limited range of 
motion in the wrist.  He reported pain with increased 
activities or efforts at lifting.

On examination of the right wrist, the examiner noted three 
incisions, one dorsal and the other two volar.  The dorsal 
incision measured approximately 12 cm and was well healed.  
The volar incisions included a 3 cm radial incision and a 10 
cm carpal tunnel incision which terminated just proximal to 
the proximal wrist crease.  There was negative Tinel's on the 
right.  However, there was mild swelling at the radial carpal 
joint.  



Range of motion was as follows: full pronation and 
supination; dorsal flexion to 60 degrees; volar flexion to 60 
degrees; radial and ulnar deviation to 20 degrees.  
Neurological evaluation was unremarkable in the right upper 
extremity.  The examiner noted that the veteran complained of 
pain on manipulation of the distal radioulnar joint, as well 
as pressure over the dorsal aspect of the carpal region.  

Furthermore, the examiner noted that X-rays of the right 
wrist revealed degenerative change at the distal radioulnar 
joint, as well as degenerative change at the radiocarpal 
joint.  The veteran exhibited a degenerative posture which 
the examiner stated might be consistent with a healed 
proximal pole scaphoid fracture with collapse due to "AVN."  
He also exhibited a dorsal intercalated segmental instability 
pattern.  Additionally, a cyst was noted in the lunate.

Based on the foregoing, the examiner's diagnostic impressions 
included history of right wrist fracture with instability 
through the carpal region and moderate to severe degenerative 
change in the radiocarpal and distal radioulnar joints.  
Furthermore, the examiner noted that, pursuant to the Board's 
remand, he was an orthopedic surgeon, board certified, and 
that he had afforded the veteran a comprehensive evaluation.  

Also, the examiner stated that the veteran's right wrist had 
significant trauma and subsequent degenerative change and 
intercalated instability which certainly justified weakened 
motion and excess fatigability.  There was no evidence of 
incoordination, muscular atrophy, or disuse.  Further, the 
examiner stated that outside of the activities which would be 
required of a job described as medium to heavy by the 
Dictionary of Occupational Titles, one would anticipate 
increasing difficulties with regard to the veteran's right 
wrist, including increased pain and diminished motion with 
excess fatigability.


In a July 1999 Supplemental Statement of the Case, the RO 
confirmed and continued the assigned 10 percent rating for 
the veteran's residuals of a right wrist fracture.  The RO 
found that the level of disability described by the June 1999 
VA orthopedic examination was consistent with the 10 percent 
evaluation under Diagnostic Code 5215.  There was no evidence 
of ankylosis to warrant a higher evaluation.  Additionally, 
the RO determined that the evidence showed no unusual 
circumstances surrounding the disability so as to warrant 
consideration of an extraschedular rating.

In a statement submitted directly to the Board in August 
1999, the veteran stated that when he was first released from 
military service, he tried to work at a tire ranch but did 
not last a week because of the constant lifting required.  He 
also stated that the school he worked for in the 
purchasing/warehousing department had grown over the years.  
As a result, more things were being ordered.  Therefore, as 
his wrist got worse, it put more strain on his lower back 
while lifting and driving the truck.  He reported that he had 
help when lifting packages that weighed over 38 pounds, per 
school policy.  He also stated that he wore a black belt 
while lifting.  

Further, the veteran stated that his wrist hurt daily, and 
that he was much weaker in the right arm than the left.  He 
reported that he had a strength test done which showed his 
left arm to be "120" and his right arm to be "78."  
Additionally, he had pain in his right wrist from 
inflammation, as well as from lifting and typing.  He stated 
that he would type for a while, then find something else to 
do, and then type again.  The veteran asserted that he had 
become more dependent on his left arm.  Overall, he stated 
that he had right wrist pain daily from inflammation, upon 
moderate lifting, and prolonged typing.

Analysis

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria necessary for a 
rating in excess of 10 percent for residuals of a fractured 
right wrist.  

As mentioned above, Diagnostic Code 5215 does not provide for 
an evaluation in excess of 10 percent.  

With respect to the criteria found at Diagnostic Code 5214, 
the Board acknowledges that the September 1994 VA orthopedic 
examination had a diagnostic impression of partial ankylosis 
of the right wrist.  However, at no point does the competent 
medical evidence show favorable ankylosis in 20 to 30 degrees 
of dorsiflexion.  There was also no specific medical finding 
of unfavorable ankylosis.  Finally, neither the prior VA 
orthopedic examination of May 1993, nor the subsequent 
orthopedic examinations, contained a finding of ankylosis.  
Thus, at no point does the veteran meet or nearly approximate 
the criteria necessary for a rating in excess of 10 percent 
under Diagnostic Code 5214.

As noted above, the veteran has been found to have arthritis 
of the right wrist, based in part on review of X-ray 
findings.  However, as stated above, the veteran already has 
the maximum rating available based upon limitation of motion.  
Moreover, the veteran is not service-connected for both 
wrists.  Therefore, the Notes regarding X-ray findings of 2 
major or minor joints does not apply.  Accordingly, the Board 
finds that nothing in the criteria found at Diagnostic Codes 
5003 or 5010 would permit assignment of a schedular rating in 
excess of 10 percent.

The Board notes that it has taken into consideration the 
applicability of "staged ratings," pursuant to Fenderson, 
supra.  However, the record does not contain any competent 
medical evidence showing any distinctive periods for which 
the severity of the veteran's right wrist met or nearly 
approximated the criteria necessary for a rating in excess of 
10 percent.

The Board further notes that it making this determination it 
has taken into consideration the requirements of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, and has determined that they do not 
permit a schedular rating in excess of 10 percent for the 
right wrist.  These regulations are applicable in the instant 
case because the veteran has reported that his right wrist is 
manifest by pain and resulting functional impairment.  

Moreover, the Board acknowledges that the June 1999 VA 
examiner stated that the veteran's right wrist had 
significant trauma and subsequent degenerative change and 
intercalated instability which certainly justified weakened 
motion and excess fatigability.  The examiner also stated 
that outside of the activities which would be required of a 
job described as medium to heavy by the Dictionary of 
Occupational Titles, one would anticipate increasing 
difficulties with regard to the veteran's right wrist, 
including increased pain and diminished motion with excess 
fatigability.

Despite these findings, the Board finds that record does not 
contain evidence by which it can be factually ascertained 
that there is any functional impairment attributable to the 
right wrist which would warrant a schedular rating in excess 
of the 10 percent evaluation currently in effect.  As stated 
above, the veteran does not meet or nearly approximate the 
criteria necessary under the applicable Diagnostic Codes.  
Further, the June 1999 VA examiner also stated that there was 
no evidence of incoordination, muscular atrophy, or disuse.  
Moreover, as indicated above, the examiner's findings 
regarding fatigability, etc., go more toward probable future 
impairment of the right wrist, not past and current 
impairment.  Therefore, the Board concludes that factors to 
be considered pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59 
do not provide any basis for a rating in excess of 10 percent 
in the instant case.

As an additional matter, the Board finds that the veteran is 
not entitled to an extraschedular rating for his right wrist 
under 38 C.F.R. § 3.321(b)(1).  Although the veteran has 
received outpatient treatment for his right wrist, nothing in 
the post-service medical evidence indicates that the veteran 
has been hospitalized because of this disability.  While the 
veteran has stated that his right wrist disability has caused 
problems at his place of employment, his statements show that 
he is still employed and indicate that he has been able to do 
his duties in spite of this disability.  Furthermore, nothing 
in the evidence shows that the veteran has lost any time from 
work because of this disability.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for residuals of a 
fracture of the right wrist.


II.  Left Foot

Specific Legal Criteria

The RO has evaluated the veteran's residuals of a left foot 
fracture pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284.

Diagnostic Code 5284 provides for a 10 percent rating for 
moderate injuries of the foot.  Moderately severe injuries 
are rated as 20 percent disabling, and severe injuries are 
rated as 30 percent disabling.  38 C.F.R. § 4.71a.

The RO has also considered evaluation of the left foot as 
analogous to acquired flatfoot (pes planus) pursuant to 
Diagnostic Code 5276.  Under this Diagnostic Code, a 10 
percent rating is warranted for moderate bilateral or 
unilateral pes planus where the weight-bearing line over or 
medial to the great toes and there is inward bowing of the 
tendo-Achilles, and pain on manipulation and use of the feet.  
A 20 percent evaluation requires severe unilateral acquired 
flatfoot manifested by marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.  A 30 percent rating is assigned for pronounced 
unilateral acquired flatfoot with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo-Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a.

The RO has also considered application of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010 (see above).  



Factual Background

The service medical records show that the veteran sustained a 
fracture to the left foot during his period of active 
service.

At the May 1993 VA orthopedic examination, the veteran 
reported that he had a prominent bump on the left foot and 
occasional numbness in the left little toe.  On examination 
of the left foot, the examiner found a significant prominence 
over the navicular.  The veteran was found to have decreased 
range of motion by approximately 50 percent at the navicular 
first cuneiform, second cuneiform joints.  Distal neurologic 
examination was intact in the left foot.

X-rays of the left foot taken in May 1993 showed no bone or 
joint abnormality present.  The impression was of a normal 
left foot.  Additionally, the examiner commented that the X-
rays of the left foot showed the veteran was status post 
disruption of the first MP cuneiform joints with degenerative 
changes noted.  

Based on the foregoing, the examiner's diagnostic impression 
was left foot, status post probable disruption of the first 
metatarsal cuneiform joint with resultant degenerative 
changes and "bossing" in this area.

In the September 1993 rating decision, the RO granted service 
connection for residuals of a left foot fracture, evaluated 
as 10 percent disabling, effective November 10, 1992.  The 
veteran appealed this decision to the Board contending that 
his left foot was more disabling than contemplated by the 
assigned evaluation.

At the September 1994 VA orthopedic examination, the veteran 
reported that he now had a painful bump in the top of his 
left foot.  Examination of the left foot revealed overbone 
formation in the area of the first and second cuneiforms and 
first metatarsal.  

The veteran was seen to have a "gastrocsoleus" contracture; 
he could only bring his left foot up 13 degrees compared with 
20 degrees on the right.  It was noted that X-rays showed 
that the veteran had an overbone formation, and had had an 
injury in the mid-tarsal area.  Based on the foregoing, the 
examiner's diagnoses included left overbone formation, and 
"gastrocsoleus" contracture, left foot.

At the April 1998 VA orthopedic examination, the examiner 
noted that the veteran's C-file was available for review.  
The veteran reported that he had a small bump on the top of 
his left foot that caused irritation with his shoe wear and a 
little bit of increased pain with cold weather.  It was noted 
that he had been seen by the Foot Clinic and had been noted 
to have this dorsal osteophyte that was recommended to treat 
symptomatically.  

On physical examination, the examiner found a dorsal spur 
over the base of the first metatarsal of the left foot.  This 
was found to be mildly tender to palpation.  The skin was 
found to be intact, and the foot was neurologically intact 
with good motion at the joints.  X-rays taken of the left 
foot in April 1998 showed no bone or joint space abnormality.  
Overall impression was normal.  Additionally, the examiner 
commented that X-rays of the left foot showed a dorsal spur 
over the base of the first metatarsal with evidence of old 
fracture that was healed at that point in time.  Based on the 
foregoing, the examiner's diagnostic impression was that the 
veteran was status post fracture of the left foot with a 
dorsal spur that appeared to be mild-to-moderately 
symptomatic at that time.  

In an undated statement, the veteran reported that his 
current medications included Ibuprofen for pain, and 
"Methacarbanol".  Regarding his left foot, he reported that 
he had a bone spur that was constantly rubbing his shoes 
while walking.  He also stated that he had some mild 
arthritis in his left foot.  The veteran reported that he had 
lessened some of the pain by buying certain shoes and taking 
the medications prescribed by his VA physician.  
Additionally, he reported that he had a lot of cramping where 
the foot was broken.  

With respect to his family life, the veteran stated that he 
could no longer play with his children like he used to.  
Moreover, his wife had to take up the slack, including the 
cooking, cleaning, laundry, washing the truck, mowing the 
yard and any other job that might come up on top of her 
working 50 to 60 hours a week at her job.  The veteran stated 
that all he seemed to do was work at his job.

As noted above, VA medical records are on file which cover a 
period from December 1992 to April 1999.  Among other things, 
these records show that the veteran sought treatment for left 
foot pain in February 1995, December 1995, and November 1996.  
On periodic check of arthritis and high blood pressure 
conducted in February 1999, the veteran was noted to have 
tenderness in the left foot.  There was no gross neurological 
deficit.

These VA medical records also contain a September 1994 X-ray 
report of the left foot which revealed minimal to mild hallux 
valgus deformity and joint space narrowing at the first 
metatarsal phalangeal articulation.  The X-ray was otherwise 
normal.

At the June 1999 VA orthopedic examination, the examiner 
noted that the veteran's C-file had been reviewed in its 
entirety.  It was also noted that the veteran worked in an 
office purchasing department.  He denied any post-service 
surgery or injury.  Also, he took Motrin and muscle relaxants 
on an as needed basis.  He utilized no crutches, braces or 
canes.  Regarding his current left foot symptomatology, the 
veteran reported that he had minimal symptoms as long as he 
utilized proper shoe wear.  It was noted that most of his 
symptoms had to do with pressure type symptoms over the 
dorsal aspect of his mid foot when the shoe wear was 
inappropriate.

Physical examination of the left foot showed some mild 
"bossing" over the first metatarsal medial cuneiform joint.  
There was no evidence of skin breakdown, or of callus 
formation.  The examiner also noted that X-rays of the left 
foot revealed some bony hypertrophy with a dorsal spur over 
the region of the metatarsal cuneiform joint.
Based on the foregoing, the examiner's diagnostic impressions 
included history of trauma to the left foot with degenerative 
change, first metatarsal medial cuneiform joint, minimally 
symptomatic.  Furthermore, the examiner noted that, pursuant 
to the Board's remand, he was an orthopedic surgeon, board 
certified, and that he had afforded the veteran a 
comprehensive evaluation.  Also, the examiner stated that he 
found no evidence of disability with regard to the left foot.  
The examiner further opined that, with proper shoe wear, the 
veteran was able to function at any level with minimal 
symptoms.

In the July 1999 Supplemental Statement of the Case, the RO 
confirmed and continued the 10 percent rating for the 
residuals of the veteran's left foot fracture.  The RO found 
that the findings of the June 1999 VA orthopedic examination 
were consistent with the 10 percent rating currently 
assigned, and that the evidence did not show symptomatology 
to warrant a higher evaluation.

In his August 1999 statement, the veteran reported that he 
had on and off pains in his left foot.  He also reported that 
he had changed shoes because of the bone spur, and that this 
had reduced the calluses and scabs on his foot.  However, he 
still had severe cramps under the bone that was broken.  
Further, he stated that he had numbness in his left foot, but 
that the physicians at the VA did not know what could have 
caused it.  Overall, he stated that he had pain in his left 
foot from wearing certain shoes, from prolonged walking, and 
prolonged standing.

Analysis

In the instant case, the Board finds that at no point does 
the competent medical evidence show that the veteran's left 
foot is analogous to severe unilateral acquired flatfoot 
manifested by marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities; nor is it 
analogous to pronounced unilateral acquired flatfoot with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo-Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  


Thus, there are no distinctive periods for which the veteran 
is entitled to a rating in excess of 10 percent under 
Diagnostic Code 5276.

Nevertheless, the Board finds that VA orthopedic examinations 
conducted on May 29, 1993, and September 13, 1994, indicate 
moderately severe impairment of the left foot.  Specifically, 
even though the May 1993 X-rays showed no bone or joint 
abnormality, the veteran was found to have decreased range of 
motion by approximately 50 percent at the navicular first 
cuneiform, second cuneiform joints.  At the September 1994 VA 
examination, the veteran could only bring his left foot up 13 
degrees compared with 20 degrees on the right.  The Board is 
of the opinion that these loss of motion findings are more 
closely analogous to moderately severe as opposed to moderate 
impairment.

However, VA orthopedic examinations conducted on April 28, 
1998, and June 2, 1999, indicate no more than moderate 
impairment of the left foot.  Specifically, the April 1998 X-
rays also showed no bone or joint abnormality.  Moreover, the 
April 1998 VA examiner's diagnostic impression was that the 
veteran was status post fracture of the left foot with a 
dorsal spur that appeared to be mild-to-moderately 
symptomatic at that time.  (emphasis added).  The June 1999 
VA examiner stated that he found no evidence of disability 
with regard to the left foot.  The examiner further opined 
that, with proper shoe wear, the veteran was able to function 
at any level with minimal symptoms.

Taking into consideration the doctrine of "staged ratings" 
pursuant to Fenderson, supra, the criteria of 38 C.F.R. §§  
4.40, 4.45, 4.59, and resolving reasonable doubt in favor of 
the veteran (38 C.F.R. §§  3.102, 4.3), the Board concludes 
that the veteran is entitled to a rating of 20 percent under 
Diagnostic Code 5284 for the period from November 10, 1992, 
to April 28, 1998.  See also 38 C.F.R. §§ 3.400, 4.7.

With respect to the criteria found at Diagnostic Codes 5003 
and 5010, the Board notes that the veteran already has a 
compensable rating for his left foot.  Furthermore, the 
veteran is not service connected for both feet.  Therefore, 
the Notes regarding X-ray findings of 2 major or minor joints 
does not apply. Accordingly, the Board finds that nothing in 
the criteria found at Diagnostic Codes 5003 or 5010 would 
permit assignment of a schedular rating in excess of 10 
percent at any point.

Regarding the requirements of 38 C.F.R. §§ 4.40, 4.45, and 
4.59, the Board has determined that they do not permit a 
schedular rating in excess of 20 percent prior to April 28, 
1998, nor a schedular rating in excess of 10 percent after 
April 28, 1998.  These regulations are applicable in the 
instant case because the veteran has reported that his left 
foot is manifest by pain and resulting functional impairment.  
Despite these subjective complaints, the record does not 
contain evidence by which it can be factually ascertained 
that there is any functional impairment attributable to the 
left foot which would warrant assignment of any higher 
ratings than as determined above.  

As an additional matter, the Board finds that the veteran is 
not entitled to an extraschedular rating for his left foot 
disability under 38 C.F.R. § 3.321(b)(1).  While the veteran 
has received outpatient treatment for his left foot, nothing 
in the post-service medical evidence indicates that the 
veteran has been hospitalized because of this disability.  
Furthermore, the veteran has not indicated that his left foot 
has caused any impairment at his place of employment.  
Nothing in the evidence shows that the veteran has lost any 
time from work because of this disability.  

III.  Low Back

Specific Legal Criteria

The veteran's back disability is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5295. 

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  With characteristic pain on motion, a 
rating of 10 percent is provided.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent is 
provided.  When severe with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.

The RO has also considered the criteria of Diagnostic Code 
5289 for ankylosis of the lumbar spine.  Favorable ankylosis 
warrants a 20 percent rating, while unfavorable ankylosis 
warrants a 30 percent rating.

Other potentially applicable criteria can be found at 
Diagnostic Code 5292, which provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.

Diagnostic Code 5293 provides for evaluation of 
intervertebral disc syndrome. Intervertebral disc syndrome is 
assigned a noncompensable rating when it postoperative, 
cured.  A 10 percent evaluation is assigned when it is mild.  
Moderate symptoms with recurring attacks of pain are assigned 
a 20 percent evaluation.  Severe symptoms, with recurring 
attacks and intermittent relief are assigned a 40 percent 
evaluation.  Pronounced symptoms, that are persistent and 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief are assigned a 60 
percent evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.

Factual Background

At the May 1993 VA orthopedic examination, the veteran 
complained of low back pain in the left paraspinous region 
without radiation into the leg.  He denied any bowel or 
bladder difficulties.  On physical examination, the examiner 
found the veteran to have full range of motion of the back.  
However, there was left paraspinous tenderness, but no 
midline tenderness.  Additionally, there was no tenderness in 
the buttocks along the sciatic nerve.  Neurologic examination 
was intact.  Also, bilateral lower extremities were 
symmetric, motor, sensory, and reflex findings.  Straight leg 
raising test was negative.  

X-rays of the lumbar spine, taken in May 1993, showed the 
vertebral bodies, intervertebral spaces, and foramina to be 
normal.  The facet joints and posterior elements were 
preserved.  Further, the sacroiliac joints, sacrum and coccyx 
were unremarkable.  Overall impression was that of a normal 
lumbar spine.  Additionally, the examiner commented that the 
back X-rays had "[m]ost significant anomaly seen," and 
"[e]xception of mild loss of lumbar lardosis."  Based on 
the foregoing, the examiner diagnosed mechanical low back 
pain without evidence of radiculopathy.

In the September 1993 rating decision, service connection was 
granted for the veteran's back disability, evaluated as 
noncompensable, effective November 10, 1992.

No pertinent findings were made regarding the veteran's back 
at the September 1994 VA orthopedic examination.

At the April 1998 VA orthopedic examination, the examiner 
noted that the veteran's C-file was available for review.  It 
was also noted that the veteran complained of some back pain.  
On physical examination of the lumbosacral spine, range of 
motion findings were as follows: flexion to 85 degrees; 
extension to 20 degrees; and side to side bending to 20 
degrees each way.  Deep tendon reflexes were uniformly 
symmetrical in the lower extremities.  Motor function was 
5/5.  

Sensory examination was grossly intact.  The examiner noted 
that the veteran did have some mild tenderness of the 
paraspinal muscles in the lower lumbar area.  X-rays taken of 
lumbar spine in April 1998 showed normal vertebrae and disc 
spaces.  Pedicles were well outlined and normal.  The sacrum 
and coccyx were also normal.  However, there was mild 
sclerosis in the right sacroiliac (SI) joint, which it was 
stated was most likely due to slight rotation.  Furthermore, 
the examiner commented that the X-rays showed no fractures, 
dislocations, and that the joint spaces were well maintained.  
Based on the foregoing, the examiner's diagnostic impression 
was that the veteran had a previous back strain that appeared 
to be "mildly symptomatic at this time."

In a July 1998 Supplemental Statement of the Case, the RO 
increased the noncompensable rating for the veteran's back to 
10 percent, effective November 10, 1992.  The veteran was 
informed of this increase by correspondence dated in August 
1998.  Thereafter, in a statement dated in November 1998, the 
veteran requested that his appeal be expedited.  He stated 
that he had been trying to get a rating on his back which had 
been changed and he did not wish to send in another appeal.

When the case came before the Board in February 1999, it was 
noted, in addition to what is stated above, that the 
veteran's November 1998 statement might constitute a 
withdrawal of his appeal regarding the back disability.  
Therefore, the Board's remand also instructed the RO to 
contact that veteran and ask if he intended to withdraw his 
back disability claim by his November 1998 correspondence.

Following the Board's remand, the RO sent correspondence to 
the veteran later in February 1999 inquiring whether he 
wished to withdraw his appeal regarding the back disability.  
The veteran responded that it was not his intention to 
withdraw his appeal.  He also stated that his current 
medications included Ibuprofen for pain, and 
"Methacarbanol".  With respect to his back, he stated that 
he would often wake up feeling worse than when he went to 
sleep.  He reported that he had to sleep with his knees bent 
in the air to relieve the pressure off his back.  

Also, the veteran stated that he took inflammation medication 
as well as pain pills for his back, as well as muscle 
relaxers.  The veteran further stated that his lower back 
hurt upon lifting, even though he watched all the videos on 
the proper way to lift objects.  Additionally, he reported 
that his back gave him problems if he sat too long.  He also 
stated that he could no longer sleep on his stomach.  
Regarding his family life, the veteran stated that he could 
no longer play with his children like he used to.  Moreover, 
his wife had to take up the slack, including the cooking, 
cleaning, laundry, washing the truck, mowing the yard and any 
other job that might come up on top of her working 50 to 60 
hours a week at her job.  The veteran stated that all he 
seemed to do was work at his job.

As noted above, VA medical records are on file which cover a 
period from December 1992 to April 1999.  Among other things, 
these records show that the veteran sought treatment for back 
pain in November 1995, November 1997, and February 1999.  On 
periodic check of arthritis and high blood pressure conducted 
in February 1999, the veteran's back was found to be normal.  
There was no gross neurological deficit.

At the June 1999 VA orthopedic examination, the examiner 
noted that the veteran's C-file had been reviewed in its 
entirety.  It was also noted that the veteran worked in an 
office purchasing department.  He denied any post-service 
surgery or injury.  Also, he took Motrin and muscle relaxants 
on an as needed basis.  He utilized no crutches, braces or 
canes.  Regarding his current back symptomatology, the 
veteran complained of occasional stiffness with prolonged 
sitting, or occasional stiffness in his back while sleeping 
at night.  He reported increased low back pain with heavy 
lifting.  However, he denied any radicular symptoms.

On physical examination of the veteran's back, range of 
motion findings were as follows: 60 degrees of forward 
flexion; 20 degrees of extension; 20 degrees of left side 
bending; and 20 degrees of right side bending.  Toe and heel 
walking were within normal limits.  

Neurological evaluation revealed physiologic and symmetrical 
reflexes, strength and sensation in both lower extremities.  
Internal and external rotation of the hips were normal.  
Pulses were also normal.  Straight leg raising was negative, 
bilaterally.  No atrophy was appreciated.  Additionally, the 
examiner stated that X-rays of the lumbar spine were within 
normal limits.

Based on the foregoing, the examiner's diagnostic impressions 
included mechanical low back pain.  Furthermore, the examiner 
noted that, pursuant to the Board's remand, he was an 
orthopedic surgeon, board certified, and that he had afforded 
the veteran a comprehensive evaluation.  Also, the examiner 
stated that, based on this single evaluation, he was unable 
to explain either the magnitude, or perpetuation of the 
veteran's current symptoms based upon any known pathological 
entity.  This was based upon a lack of objective credible 
resultant range of motion loss, credible objective resultant 
neurological abnormality, or credible objective resultant 
diagnosis-specific disorder, which in all medical probability 
would have been caused by the event at issue.

In the July 1999 Supplemental Statement of the Case, the RO 
confirmed and continued the assigned 10 percent rating for 
the veteran's low back disability.  The RO stated that this 
rating was based upon the veteran's subjective complaints of 
painful motion.  Further, the RO found that there was no 
objective evidence of moderate limitation of motion of the 
lumbar spine, ankylosis of the lumbar spine, or 
symptomatology to warrant a higher evaluation.  Also, the RO 
concluded that the evidence showed no unusual circumstances 
surrounding this condition to warrant consideration of an 
extraschedular evaluation.

As mentioned above, the veteran reported in his August 1999 
statement that when he was first released from military 
service, he tried to work at a tire ranch but did not last a 
week because of the constant lifting required.  He also 
stated that the school he worked for in the 
purchasing/warehousing department had grown over the years.  
As a result, more things were being ordered.  Therefore, as 
his wrist got worse, it put more strain on his lower back 
while lifting and driving the truck.  

The veteran reported that he had help when lifting packages 
that weighed over 38 pounds, per school policy.  He also 
stated that he wore a black belt while lifting.  Overall, the 
veteran asserted that he had lower back pain upon lifting, 
prolonged sitting, upon waking in the morning, and upon 
forward bending.

Analysis

In the instant case, the Board finds that at no point does 
the competent medical evidence show that the veteran's low 
back disability is manifest by lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position; nor severe 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  Thus, at no point does 
the veteran meet or nearly approximate the criteria necessary 
for a rating in excess of 10 percent under Diagnostic Code 
5295.  

There is also no competent medical evidence of ankylosis of 
the spine.  Thus, at no point does the veteran meet or nearly 
approximate the criteria necessary for a rating in excess of 
10 percent under Diagnostic Code 5289.

At no point does the competent medical evidence show that the 
veteran's low back disability is manifest by moderate 
intervertebral disc syndrome symptoms with recurring attacks.  
There is also no competent medical evidence of severe or 
pronounced symptoms of intervertebral disc syndrome.  For 
example, May 1993 X-rays showed vertebral bodies, 
intervertebral spaces, and foramina to be normal; April 1998 
X-rays showed normal vertebrae and disc spaces; and the June 
1999 VA examiner stated that X-rays of the lumbar spine were 
within normal limits.
Thus, the veteran does not meet or nearly approximate the 
criteria for a rating in excess of 10 percent under 
Diagnostic Code 5293.

The veteran was found to have full range of motion of the 
lumbar spine on a May 29, 1993, VA orthopedic examination.  
Thus, the veteran is not entitled to a disability rating in 
excess of 10 percent under Diagnostic Code 5292, based upon 
these findings.

At the subsequent April 28, 1998, VA orthopedic examination, 
range of motion findings were as follows: flexion to 85 
degrees; extension to 20 degrees; and side to side bending to 
20 degrees each way.  Thereafter, the June 2, 1999, VA 
orthopedic examination, revealed range of motion findings as 
follows: 60 degrees of forward flexion; 20 degrees of 
extension; 20 degrees of left side bending; and 20 degrees of 
right side bending.  The Board is of the opinion that these 
findings are more closely analogous to moderate limitation of 
motion as opposed to slight.  38 C.F.R. § 4.7.  The Board 
does not find that these range of motion findings indicate 
severe limitation of motion.

The Board acknowledges that the June 1999 VA examiner stated 
that, based on this single evaluation, he was unable to 
explain either the magnitude, or perpetuation of the 
veteran's current symptoms based upon any known pathological 
entity.  This was based upon a lack of objective credible 
resultant range of motion loss, credible objective resultant 
neurological abnormality, or credible objective resultant 
diagnosis-specific disorder, which in all medical probability 
would have been caused by the event at issue.  However, 
taking into consideration the doctrine of "staged ratings" 
pursuant to Fenderson, supra, the criteria of 38 C.F.R. §§  
4.40, 4.45, 4.59, and resolving reasonable doubt in favor of 
the veteran (38 C.F.R. §§  3.102, 4.3), the Board concludes 
that the veteran is entitled to a rating of 20 percent for 
his low back disability, effective April 28, 1998.  See also 
38 C.F.R. §§ 3.400, 4.7.

The Board finds that there are no other distinctive periods 
which show that the veteran met or nearly approximated the 
criteria necessary for a rating in excess of 10 percent for 
the period prior to April 28, 1998.  

Furthermore, the evidence does not show that the veteran met 
or nearly approximated the criteria necessary for a rating in 
excess of 20 percent for the period after April 28, 1998.  
Thus, there are no other distinctive periods for which the 
veteran would be entitled to a higher "staged rating" for 
his low back disability.  See Fenderson, supra.

Moreover, the Board notes that in making this determination 
it has taken into consideration the requirements of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, and has determined that they do not 
permit a schedular rating in excess of 10 percent prior to 
April 28, 1998, nor in excess of 20 percent after April 28, 
1998.  These regulations are applicable in the instant case 
because the veteran has reported that his low back is 
manifest by pain and resulting functional impairment.  
Despite these subjective complaints, the record does not 
contain evidence by which it can be factually ascertained 
that there is any functional impairment attributable to the 
low back which would warrant a schedular rating in excess of 
10 percent prior to April 28, 1998, nor in excess of 20 
percent after April 28, 1998. 

As an additional matter, the Board finds that the veteran is 
not entitled to an extraschedular rating for his low back 
disability under 38 C.F.R. § 3.321(b)(1).  While the veteran 
has received outpatient treatment for his low back, nothing 
in the post-service medical evidence indicates that the 
veteran has been hospitalized because of this disability.  
Furthermore, while the veteran has stated that his low back 
disability has caused problems at his place of employment, 
his statements show that he is still employed and indicate 
that he has been able to do his duties in spite of this 
disability.  Moreover, nothing in the evidence shows that the 
veteran has lost any time from work because of this 
disability.  


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for residuals of a fracture of the right wrist is 
denied.

Entitlement to an initial disability rating of 20 percent for 
residuals of a fracture of the left foot is granted for the 
period from November 10, 1992, to April 28, 1998, subject to 
the law and regulations applicable to the payment of monetary 
benefits.

Entitlement to a 20 percent rating for the veteran's low back 
disability is granted, effective April 28, 1998, subject to 
the law and regulations applicable to the payment of monetary 
benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

